DETAILED ACTION
This is in response to the amendment filed on 06/10/2021. Claims 1-10, 15-17 and 19-20 are pending in this Action. 

Remark
In response to the first Office Action, claims 1, 2, 5, and 15 have been amended, claims 11-14 and 18 have been cancelled, and no new claim has been added.
The Applicant’s Interview Summary is acknowledged and it is OK.
The Applicant’s amendment regarding specification objection is accepted by the Examiner. Therefore, prior specification objection is withdrawn. 
Therefore, prior Double Patenting rejections are withdrawn in view of amendments and Terminal Disclaimer filed 06/10/2021. 

Response to Arguments
Applicant’s arguments with respect to 35 USC 102 rejection of claim(s) 1 have been considered but are moot because the new ground of rejection (over the combination of Buchanan, US 5,758,355 in view of Ton et al., US 2010/0088430) does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments with respect to 35 USC 102 rejection of claim(s) 15 have been considered but are moot because the new ground of rejection (over Nakagawa et al., US 2004/0107236) does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 15-17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakagawa et al., US 2004/0107236 (Nakagawa, hereafter).
Regarding claim 15,
Nakagawa discloses a replication client of a multi-user system, the replication client comprising:
a communications interface; a user interface; one or more processing units operably coupled to the communications interface and the user interface (See Nakagawa: at least Fig. 3, and paragraphs150 and 307-308); and
one or more computer storage media having thereon local context data comprising a plurality of local context subset and instructions that, when executed by the one or more processing units (See Nakagawa: at least Fig. 3, and paragraphs150 and 307-308), cause the one or more processing units to perform operations comprising:
receiving a propagation record from a replication server; modifying a first local context subset data based at least in part on the first propagation record without processing any records in a second local context subset, wherein the first local context subset is related to interactions with the multi-user system and the second local context subset is related to second user interaction with the multiuser system  (See Nakagawa: at least Fig. 17-23, and paragraphs 220-230, receiving a first propagation from the server at terminal devices such as A, B, and F to change the first subset of local data that is related to first update interaction of a user without processing a second subset of information that is updated later. The second subset of local data (e.g. changing the address data for the second time) is related to the second update interaction of the user);
receiving a second propagation records from the replication server; modifying the second local context subset based at least in part on the second propagation record without processing any records in the first local context subset (See Nakagawa: at least Fig. 17-23, and paragraphs 220-230, receiving the second propagation from the server at terminal devices such as A, B, and F to change the second subset of local data that is related to the second user update interaction without processing the first subset of information which has previously been completed);
receiving a data record via the user interface (See Nakagawa: at least Fig. 3-4B);
determining an update record based at least in part on the data record and the local context data (See Nakagawa: at least Fig. 6-11 and paragraphs 18, 156-157, and 163); and
transmitting the determined update record to the replication server via the communications interface to update context data stored at the replication server (See Nakagawa: at least Fig. 6-11 and paragraphs 18, 156-157, and 163).
Regarding claim 16,
Nakagawa discloses receiving an additional data record via the user interface; modifying the local context data based at least in part on the additional data record; and providing an output via the user interface based at least in part on the modified local context data (See Nakagawa: at least Fig. 3-4B, Fig. 13-16 and paragraphs 163 and 198, additional data record such as email, schedule, chat, etc.).
Regarding claim 17,
Nakagawa discloses the providing the output being performed prior to communicating via the communications interface (See Nakagawa: at least Fig. 3-4B).
Regarding claim 19,
receiving a second data record; determining a second update record based at least in part on the second data record and second local context data different from the local context data; and transmitting the determined second update record via the communications interface (See Nakagawa: at least Fig. 3-4B, Fig. 13-16 and paragraphs 163 and 198).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 3, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Buchanan, US 5,758,355 in view of Ton et al., US 2010/0088430 (Ton, hereafter).
Regarding claim 1,
Buchanan discloses a method of replicating data using a replication server of a multi-user system, the method comprising:
storing context data on the replication server, the context data related to interaction(s) of one or more user(s) with or via the multi-user system, the context data comprising first information and second information (See Buchanan: at least Fig. 1 and col. 4, lines 18-36, storing subsets of data on a database server related to user interaction of clients via a multi-client system and data stored in the database server comprises multiple subsets of information);
receiving, from a first one of a plurality of replication clients of the multiuser system, an update record corresponding to less than all of the stored context data (See Buchanan: at least Fig. 1 and col. 4, lines 18-36);
using the replication server, automatically determining a plurality of propagation records based at least in part on the received update record, wherein the plurality of propagation records comprises (See Buchanan: at least Fig. 1 and col. 5, line 10 through col. 6, line 7, and col. 9, lines 14-67, during the synchronization determining distribution records to propagate to multiple clients based on received updates),  
a first propagation record that includes the modified first information and omits the modified second information (See Buchanan: at least Fig. 1 and col. 5, line 10 through col. 6, line 7, and col. 9, lines 14-67, a first subset of modified information/records from database server pertain to a first client is propagated to the first client. Said records pertain to the first client does not include (i.e. omits) the modified records or information pertain to a second client); and 
a second propagation record that includes the modified second information and omits the modified first information (See Buchanan: at least Fig. 1 and col. 5, line 10 through col. 6, line 7, and col. 9, lines 14-67, a second subset of ;
transmitting the first propagation record to a first propagation client (See Buchanan: at least Fig. 1 and col. 5, line 10 through col. 6, line 7, and col. 9, lines 14-67); and
transmitting the second propagation record to a second propagation client (See Buchanan: at least Fig. 1 and col. 5, line 10 through col. 6, line 7, and col. 9, lines 14-67).
Although Buchanan discloses receiving at the server an update from a client, Buchanan does not explicitly teach modifying the first information based at least in part on the update record, thereby producing modified first information; and modifying the second information based at least in part on the update record, thereby producing modified second information.
On the other hand, Ton discloses receiving at a server updates of personal information that includes name, address, company name, contact information, etc. The server modifies first information (e.g. name or address) and a second information (contact information, company name, etc.) based on the update received from the client (See Ton: at least para 35, 38-39, 54-56, and Fig. 4). 
Buchanan and Ton are from the same field of data synchronization. Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of Buchanan with Ton’s teaching in order to 
Regarding claim 3,
the combination of Buchanan and Ton discloses receiving, from a second, different one of the plurality of replication clients, a second update record corresponding to less than all of the stored context data; using the replication server, automatically determining a plurality of second propagation records based at least in part on the received second update record, wherein each of the second propagation records corresponds to a respective, different proper subset of the stored context data; and transmitting the plurality of second propagation records via one or more communications interfaces, wherein at least one of the propagation records and at least one of the second propagation records are transmitted to a selected one of the plurality of replication clients (See Buchanan: at least Fig. 1 and col. 4, lines 18-36 and Ton: at least para 35, 38-39, 54-56, and Fig. 4, there are plurality of clients and it is obvious to receive second update record from different clients, and transmitting feeds to clients/followers).
Regarding claim 8,
the combination of Buchanan and Ton discloses the receiving includes accepting data of the update record in response to a signal from the first one of the plurality of replication clients (See Buchanan: at least Fig. 1 and col. 4, lines 18-36); and the transmitting includes transmitting respective notification signals to respective ones of the replication clients (See Buchanan: at least Fig. 1 and col. 5, line 10 through col. 6, line 7, and col. 9, lines 14-67).
Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Buchanan, US 5,758,355 in view of Ton et al., US 2010/0088430 further in view of Wong et al., US 2013/0117353 A1  and further in view of Kehoe et al., US 2012/0095973 A1 (Kehoe, hereafter).
Regarding claim 4,
the combination of Buchanan and Ton discloses the limitations as stated above. However, it does not explicitly teach determining a match between the update record and stored trigger conditions; and in response to the match: receiving a second update record from the observer unit; and modifying the stored context data based at least in part on the received second update record.
On the other hand, Wong discloses determining a match between the update record and stored trigger conditions (See Wong: at least Fig. 15-16 and paragraphs 221, 361-362, 369, and 376, determining a match between a trigger and at least an update in order to activate a custom rule); and in response to the match: receiving a second update record from the observer unit; and modifying the stored context data based at least in part on the received second update record (See Wong: at least Fig. 
Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of the combination of Buchanan and Ton with Wong’s teaching in order to implement above function with reasonable expectation of success. The motivation for doing so would have been to improve functionality of the method by updating the information based on activating certain conditions.
The combination of Buchanan, Ton and Wong discloses activating a customer rule (which corresponds to an observation unit) which is a programming function/package (see at least paragraph 368 and Fig. 19) defining actions that modifies database records (see at least paragraphs 401). Note that it is a common knowledge in the art of computer programming language that a function that modifies a record take input parameters (such as identifiers, memory address, variables, etc.) and creates an output accordingly. However, it does not expressly teach the features of selecting data from the stored context data based at least in part on stored input criteria; and transmitting the selected data to an observer unit. 
On the other hand, Kehoe discloses determining input data for a function based on input criteria depending on type of the function (See Kehoe: at least paragraphs 100, 104, and 117-118). Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of the combination of Buchanan, Ton and Wong with Kehoe’s teaching in order to implement 
Regarding claim 5,
the combination of Buchanan, Ton, Wong, and Kehoe discloses using the replication server, automatically determining a second plurality of propagation records based at least in part on the received second update record, wherein each of the propagation records corresponds to a respective, different proper subset of the stored context data; and transmitting the propagation records of the second plurality of propagation records to respective ones of the replication clients via the one or more communications interfaces (See Buchanan: at least Fig. 1 and col. 4, lines 18-36 and Ton: at least para 35, 38-39, 54-56, and Fig. 4).
Regarding claim 6,
the combination of Buchanan, Ton, Wong, and Kehoe discloses carrying out computer program instructions of the observer unit in a restricted-privilege execution configuration (See Buchanan: at least Fig. 1 and col. 4, lines 18-36 and Ton: at least para 35, 38-39, 54-56, and Fig. 4).
Regarding claim 7,
the combination of Buchanan and Ton discloses the limitations as stated above. However, it does not explicitly teach determining a match between the update record and stored trigger conditions; and in response to the match: receiving a second update record from the observer unit; and modifying the stored context data based at least in part on the received second update record.
Wong discloses determining a match between at least part of the  stored context data and stored trigger conditions (See Wong: at least Fig. 15-16 and paragraphs 221,361-362, 369, and 376, determining a match between a trigger and at least data in order to activate a custom rule); and in response to the match: receiving a second update record from the observer unit; and modifying the stored context data based at least in part on the received second update record (See Wong: at least Fig. 15-16 and paragraphs 361 -364, 369, 376-377, and 401, activating the custom rule function (i.e. observation unit) may result in modifying a database record). 
Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of the combination of Buchanan and Ton with Wong’s teaching in order to implement above function with reasonable expectation of success. The motivation for doing so would have been to improve functionality of the method by updating the information based on activating certain conditions.
The combination of Buchanan, Ton and Wong discloses activating a customer rule (which corresponds to an observation unit) which is a programming function/package (see at least paragraph 368 and Fig. 19) defining actions that modifies database records (see at least paragraphs 401). Note that it is a common knowledge in the art of computer programming language that a function that modifies a record take selecting data from the stored context data based at least in part on stored input criteria; and transmitting the selected data to an observer unit. 
On the other hand, Kehoe discloses determining input data for a function based on input criteria depending on type of the function (See Kehoe: at least paragraphs 100, 104, and 117-118). Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of the combination of Buchanan, Ton and Wong with Kehoe’s teaching in order to implement above function with reasonable expectation of success. The motivation for doing so would have been to improve efficiency of the method by allowing the method to determine input data to custom rule function based on the type of the custom rule.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Buchanan, US 5,758,355 in view of Ton et al., US 2010/0088430 and further in view of Fries et al., US 2012/0323853 (Fries, hereafter).
Regarding claim 9,
the combination of Buchanan and Ton discloses the limitations as stated above including modifying data stored at the server. However, it does not expressly teach storing a snapshot of the stored context data separate from the stored context data; and processing the stored snapshot using a machine-learning algorithm. 
 Fries discloses storing a snapshot of a virtual machine and processing the snapshots using a machine learning languages (See Fries: at least paragraph 5). Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of the combination of Buchanan and Ton with Fries’s teaching in order to store a snapshot of the stored context data separate from the stored context data; process the stored snapshot using a machine-learning algorithm; and modify the stored context data based at least in part on an output of the machine-learning algorithm. The motivation for doing so would have been to improve utility of the method by determining the features and properties of the snapshot and modifying the server data according the identified features.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa et al., US 2004/0107236 in view of Haverinen, US 2015/0106403 A1.
Nakagawa discloses the limitations as stated above including input devices as sensors. However, Nakagawa does not expressly teach receiving, via the communications interface, a query specification including a database query referencing the sensor; retrieving data from the sensor; performing the database query using the retrieved data; and transmitting a result of the performed database query via the communications interface. 
On the other hand, Haverinen discloses querying a database based on information retrieved from a sensor measurement data and displaying the data objected 
Nakagawa and Haverine are from the same field of data processing. Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of Nakagawa with Haverinen's teaching in order to receive, via the communications interface, a uery specification including a database query referencing the sensor; retrieve data from the sensor; performing the database query using the retrieved data; and transmit a result of the performed database query via the communications interface. The motivation for doing so would have been to improve utility of the method by enabling the client to generate a query to search a database based on acquired information from sensors.

Allowable Subject Matter
Claim 2 would be allowable if rewritten to overcome the rejection(s) under non-statutory double patenting, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  The limitations of claim 2 are not being anticipated or obvious over prior art of the record or other prior art that the Examiner encountered during the search.
Claim 10 would be allowable if rewritten to overcome the rejection(s) under statutory double patenting, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. The limitations of claim 10 are 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Points of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARES JAMI whose telephone number is (571)270-1291.  The examiner can normally be reached on M-F 9:00a-5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hares Jami/           Primary Examiner, Art Unit 2162                                                                                                                                                                                                        08/23/2021